      Erika L. Nusser
      enusser@terrellmarshall.com
                                                                                          File No. 2418-001.C



      Via CM-ECF

      The Honorable Nicholas G. Garaufis
      United States District Court for the
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

             Re: Thorne v. Square, Inc., et al., Case No. 20-cv-05119-NGG-RML
                 Response to Defendants’ Request for Pre-Motion Conference on Motion to Compel
                 Arbitration

      Your Honor:

              My firm is co-counsel to Plaintiffs in the above-referenced action. We write to provide
      Plaintiffs’ position with respect to Defendants’ request for a pre-motion conference on Defendants’
      Motion to Compel Arbitration.

      I.     Background.

              Plaintiffs allege their CashApp and Cash Card accounts were used in fraudulent scams to
      steal thousands from their accounts—a common occurrence for users of Defendants’ CashApp and
      Cash Card accounts. See ECF 26 ¶¶ 1, 35, 44, 61, 85, 109 (Ms.Thorne was defrauded out of
      $3,000, Ms. Alonzo was defrauded out of more than $6,000, Ms. Clements was defrauded out of
      $1,300, and Mr. Lovett was defrauded out of $4,700). Plaintiffs further allege that when they
      reported the fraud, Defendants required them to provide specific information before Defendants
      would even investigate their claim, and then Defendants placed the burden on Plaintiffs to prove
      the transactions were unauthorized and summarily denied Plaintiffs’ claims without providing any
      explanation or providing them with the documents reviewed during the investigation. Id. ¶¶ 5-8.

              Plaintiffs allege this uniform error resolution process violates the Electronic Funds Transfer
      Act, 15 U.S.C. § 1693, et seq., and New York General Business Practice § 349. Plaintiffs bring
      these claims on behalf of a class of similarly situated individuals to recover statutory and actual
      damages, as well as treble damages for Defendants’ willful violations of the law, and attorneys’
      fees and costs.

            Now Defendants seek to enforce one or more arbitration clauses that were not clearly and
      unambiguously disclosed to Plaintiffs.




936 N 34th Street, Suite 300, Seattle, WA 98103    |   T 206.816.6603   |   F 206.319.5450   |   terrellmarshall.com
The Honorable Nicholas G. Garaufis
March 11, 2021
Page 2

II.    Defendants cannot establish Plaintiffs entered into agreement to arbitrate.

The Supreme Court has said repeatedly that the “first principle that underscores all of our
arbitration decisions” is that arbitration “is strictly a matter of consent.” Granite Rock Co. v. Int’l
Bhd. of Teamsters, 561 U.S. 287, 299 (2010). Arbitration “is a way to resolve those disputes—but
only those disputes—that the parties have agreed to submit to arbitration.” Id.

        Arbitration is a creature of contract. See AT&T Techs., Inc. v. Commc’ns Workers of Am.,
475 U.S. 643, 648–49 (1986) (“arbitrators derive their authority to resolve disputes only because
the parties have agreed in advance to submit such grievances to arbitration”). And because
arbitration is a matter of contract between the parties, a judicial mandate to arbitrate must be
predicated upon the parties’ consent. See Three Valleys Mun. Water Dist. v. E.F. Hutton & Co.,
Inc., 925 F.2d 1136, 1140–41 (9th Cir. 1991) (finding that before a party can be ordered to
arbitrate, there should be an “express, unequivocal agreement to that effect.”) (quoting Par-Knit
Mills, Inc. v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51, 54 (3d Cir. 1980)); see also In re Matter
of the Arbitration Between Nuclear Electric Ins. Limited and Central Power and Light Co., 926
F.Supp. 428, 433-434 (S.D.N.Y. 1996) (citing Three Valleys favorably and citing cases in the
Second Circuit). The party seeking to enforce an arbitration agreement bears the burden of
showing that the agreement exists. See Russell v. Mimeo, Inc., 2008 WL 6559743, *2 (S.D.N.Y.
Oct. 29, 2008).

        In deciding whether parties agreed to arbitrate, a court should generally apply state-law
principles to the issue of contract formation.” Mehler v. Terminix Int’l Co., 205 F.3d 44, 48 (2d
Cir. 2000); see also Perry v. Thomas, 482 U.S. 483, 492 n.9 (1987) (“State law, whether of
legislative or judicial origin, is applicable [to the determination of whether the parties agreed to
arbitrate] if that law arose to govern issues concerning the validity, revocability, and enforceability
of contracts generally.”). Therefore, state law governs the question of whether the parties entered
into an agreement to arbitrate in the first instance.

        “Under general contract principles there can be no agreement unless the parties to the
contract have mutual assent, or a meeting of the minds.” Id. (quoting Even Street Productions, Ltd.
v. Shkat Arrow Hafer & Weber, LLP, 2008 WL 2224297, *6 n.6 (S.D.N.Y. May 29, 2008)).
Arbitration agreements are no exception to the requirement of manifestation of assent. Specht v.
Netscape Comm’cns Corp., 306 F.3d 17, 30 (2d Cir. 2002). “Clarity and conspicuousness of
arbitration terms are important in securing informed assent.” Id. Here, there is no valid agreement
to arbitrate because there was no clarity and conspicuousness of arbitration terms and no meeting
of the minds.

        On the internet, including cell phone apps, the primary means of forming a contract are the
so-called “clickwrap” (or “click-through”) agreements, in which website users typically click an “I
agree” box after being presented with a list of terms and conditions of use, and the “browsewrap”
agreements, where website terms and conditions of use are posted on the website typically as a
hyperlink at the bottom of the screen. Register.com, Inc. v. Verio, 356 F.3d 393, 403 (2d Cir.
2004); see also Berman v. Freedom Fin. Net., LLC, et al., 2020 WL 5210912, *2 (N.D. Cal. Sept.
1, 2020). The central issue of concern in determining whether a consumer is bound by an alleged
internet contract is whether the consumer has notice and access to the terms and conditions of the
contract. Id. Plaintiffs did not.
The Honorable Nicholas G. Garaufis
March 11, 2021
Page 3

       Defendants’ terms and conditions were not presented conspicuously. Instead, users can
download and begin using Defendants’ Cash App before ever agreeing to any terms and
conditions. As such, there is no enforceable agreement between the parties.

        In short, Defendants will not be able to establish the parties entered into an agreement to
arbitrate.

                                                      Respectfully,

                                                      /s/ Erika L. Nusser
                                                      Erika L. Nusser


ELN:ts
cc: All counsel of record
